Citation Nr: 1819173	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 10 percent for infrapatellar tendonitis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1977 to September 1982 and in the United States Marine Corps from April 1984 to November 1989.    

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In October 2015, the Veteran failed to appear for his Board videoconference hearing.  Consequently, his hearing request is withdrawn.  See 38 C.F.R. § 20.705(d) (2017).  

In August 2017, the Board remanded the Veteran's claim for an examination that complies with Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The appeal has returned to the Board and is ready for appellate review.


FINDINGS OF FACT

1.   Prior to September 13, 2017, the Veteran's infrapatellar tendonitis of the left knee is characterized by arthritis, painful motion, and extension to 0 and flexion to 120 degrees with painful motion.  

2.  As of September 13, 2017, the Veteran's infrapatellar tendonitis of the left knee is characterized by arthritis, painful motion, and extension to 10 degrees and flexion to 90 degrees at their worst during flare-ups.  


CONCLUSIONS OF LAW

1.  Throughout the period of appeal, the criteria for a disability rating in excess of 10 percent for limitation of flexion due to infrapatellar tendonitis of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5260 (2017).

2.  As of September 13, 2017, the criteria for a separate disability rating of 10 percent, but no higher, for limitation of extension due to infrapatellar tendonitis of the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected left knee infrapatellar tendonitis is currently rated 10 percent disabling under Diagnostic Code 5260.  He filed a claim for an increased rating on February 28, 2011.  In June 2012, the RO denied the claim.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a.  In the absence of limitation of motion, under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.   These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

When degenerative arthritis is established by x-ray findings and limitation of motion is noncompensable, a rating of 10 percent is appropriate for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Diagnostic Code 5256 governs ankylosis of the knee.  38 C.F.R. § 4.71a.  A 30 percent rating is appropriate for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is appropriate for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is appropriate for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  Id.  

Diagnostic Code 5257 governs other impairments of the knee.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for slight recurrent subluxation or lateral instability of the knee.  Id.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee.  Id.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.  

Under Diagnostic Code 5258, a 20 percent rating is appropriate for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion in to the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 governs limitation of flexion of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is appropriate with flexion limited to 60 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate with flexion limited to 45 degrees.  A 20 percent rating is appropriate with flexion limited to 30 degrees.  A 30 percent rating is appropriate with flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 governs limitation of extension of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is warranted for leg extension limited to five degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  Id.  

Diagnostic Code 5262 governs impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is appropriate for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is appropriate for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Id.

A knee disorder can receive separate ratings based on symptoms related to arthritis, stability, flexion, and extension.  Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 23-97.  When a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  See VAOPGCPREC 9-98.  Also, a veteran may receive a rating for limitation of flexion only, limitation of extension only, or separate ratings for limitations of both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  See VAOPGCPREC 9-2004.  Finally, "evaluation of a knee disability under [Diagnostic Codes] 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under [Diagnostic Codes] 5258 or 5259, and vice versa."  Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704, at *1-2 (Vet. App. Nov. 29, 2017).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating in excess of 10 percent for his left knee limitation of flexion.  However, he is entitled to a separate 10 percent rating for left knee limitation of extension.

The Veteran was afforded a VA examination in June 2012.  The examination indicates that left knee flexion and extension are normal with no objective evidence of painful motion.  There is pain during flare-ups and inability to climb stairs, and x-ray evidence of arthritis.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion.  Joint stability testing was normal with no evidence or history of recurrent patellar subluxation or dislocation.  There were no meniscal conditions, ankyloses, or tibial or fibular impairment.  

The Veteran was afforded another VA examination in September 2017.  The Veteran reported flare-ups lasting 1to 3 days at a time, arising without known cause or relationship to activity.  During a flare-up, the Veteran lost sleep and the pain was as high as 8 out of 10.  He stated that he only walked 1/2 mile on a bad day and going down steps, was managed only with a severe alteration of gait, unloading the painful left side.  He did not have swelling or visible outward signs when this occurred.  The Veteran also reported that he had not sought treatment for his knee disability for years, occasional took Advil, and did not use a brace or therapy.

Upon examination, the Veteran's left knee range of motion was 0 to 120 degrees, with painful motion and prevents him from full squatting.  There was no evidence of pain on weight bearing, however, crepitus was noted.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion.  Additionally, the examiner noted that the Veteran was tender over lateral patellar connective tissue, ligaments, tendons, and in the medial joint line.  The examiner noted that pain, weakness, fatigability or incoordination significantly limited the Veteran's left knee functional ability with flare-ups causing limited range of motion from 10 to 90 degrees.  There is arthritis but no ankylosis, meniscus conditions, recurrent subluxation, lateral instability, recurrent effusion, or tibial or fibular impairment.  Additionally, the examiner noted that there was no change in symptoms, range of motion, or pain when comparing passive versus active motion on either side.

In light of the evidence, the Veteran is not entitled to an increased disability rating in excess of 10 percent for limitation of flexion due to infrapatellar tendonitis of the left knee.  At all relevant points of the claims period, the Veteran has not had motion limited to less than 90 degrees of his left knee.  However, to receive a 20 percent rating, the Veteran's flexion must be limited to 30 degrees, by pain or otherwise.  His motion has not been shown to be so limited.  See 38 C.F.R. § 4.71a, DC 5260.

In an effort to afford the Veteran the highest possible rating, the Board has also considered whether any other rating criteria are applicable.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5261, limitation of extension to 10 degrees is required for a compensable rating of 10 percent.  The September 2017 VA examiner noted that pain, weakness, fatigability or incoordination significantly limited the Veteran's left knee functional ability with flare-ups causing limited extension of 10 degrees.  Therefore, the Veteran is entitled to a separate 10 percent rating for limitation of extension of his left knee infrapatellar tendonitis as of the September 13, 2017.  See 38 C.F.R. § 4.71a, DC 5261.  The Veteran's limitation of extension has not been shown to be limited to at least 15 degrees, which is necessary in order to receive a 20 percent rating.  Therefore, a rating in excess of 10 percent for limitation of extension is not warranted.


In addition to the ratings based on limitation of motion, a higher or separate rating may be assigned for instability of the knee, knee ankylosis, dislocation of the semilunar cartilage, symptomatic removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum; however, there is no objective evidence of these conditions upon examination.  See 38 C.F.R. § 4.71a, DC 5256, 5257, 5258, 5259, 5262, or 5263

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, increased evaluations for the Veteran's left knee disabilities are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned evaluations, and no higher.  In this regard, the Board observes that the Veteran complained of pain with motion, stairs, and squatting throughout the appeal.  However, the effect of the pain in the Veteran's left knee is already contemplated in the assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Indeed, the June 2012 and September 2017 VA examiners noted that the Veteran was able to perform repetitive use testing with three repetitions and no loss in range of motion and no functional loss.  The examiners also noted normal muscle.  Although the September 2017 VA examiner noted that pain, weakness, fatigability or incoordination significantly limited the Veteran's left knee functional ability with flare-ups causing limited extension of 10 degrees, a separate 10 percent rating for limitation of extension of his left knee as of the September 13, 2017, was already granted above.  Accordingly, the Board concludes that increased or additional separate evaluations are not warranted for the Veteran's service-connected left knee disability under DeLuca.

A VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016); 38 C.F.R. § 4.59 (2016).  Regarding Correia, the September 2017 VA examiner states that there is "no change in symptoms, [range of motion], [or] pain comparing passive [versus] active motion on either side."  The Veteran is already being compensated for limitation of motion and pain during active motion.  Since there is no additional change in symptoms on passive motion, an increased rating under Correia is unwarranted.  

For the reasons and bases provided above, the preponderance of the evidence in this case is against the Veteran's claim for a disability rating in excess of 10 percent for limitation of flexion due to infrapatellar tendonitis of the left knee.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

However, the evidence is for the assignment of a separate 10 percent rating, but no higher, under Diagnostic Code 5261 for left knee limitation of extension as of September 13, 2017.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  


ORDER

A rating in excess of 10 percent for limitation of flexion due to infrapatellar tendonitis of the left knee is denied.

A rating of 10 percent, but no higher, for limitation of extension due to infrapatellar tendonitis of the left knee as of September 13, 2017 is granted.


____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


